FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SAUL ALEXIS RAMIREZ-                             No. 09-74008
HERNANDEZ,
                                                 Agency No. A044-021-120
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Saul Alexis Ramirez-Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) removal order. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of relief under the

Convention Against Torture (“CAT”), because Ramirez-Hernandez has not

established that it is more likely than not that he would be tortured by, or with the

acquiescence of, the government of El Salvador. See 8 C.F.R. §§ 1208.16(c),

1208.17(a); Alphonsus v. Holder, 705 F.3d 1049-50 (9th Cir. 2013). We lack

jurisdiction to review Ramirez-Hernandez’s unexhausted contention that the IJ

used an incorrect standard of proof in determining his eligibility for relief under the

CAT. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks

jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the BIA).

      We also lack jurisdiction to consider Ramirez-Hernandez’s unexhausted

contention that the IJ failed to conduct an independent assessment of whether his

conviction under California Health & Safety Code § 11351.5 constitutes a

particularly serious crime. See Tijani, 628 F.3d at 1080. Ramirez-Hernandez does

not otherwise meaningfully challenge the agency’s particularly serious crime

determination.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    09-74008